DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Boshnick on 3/18/21.
The following changes to the specification have been approved by the examiner and agreed upon by the applicant:
Page 5, Paragraph 1, Line 9 of amended specification (02/08/21): “between the bulge 42 and the notch 32”.
Response to Amendment
Drawings
The drawings objections included in Office Action mailed on 11/06/20, are withdrawn per applicant’s amendment filed o 02/08/21.
Specification
The specification objections included in Office Action mailed on 11/06/20, are withdrawn per applicant’s amendment filed o 02/08/21.
35 USC § 112
35 USC § 112 rejections included in Office Action mailed on 11/06/20, are withdrawn per applicant’s amendment filed on 02/08/21.
Allowable Subject Matter
Claims 1-3 and 5-13 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular Fortier et al. US 8801752) does not disclose, with respect to claim 1, a wire guide comprising one of the at least one engagement groove or the at least one nose, and the at least one engagement groove and the at least one nose engage with each other at a predefined length of movement of the wire effected by the rotating movement of the wire tensioning body as claimed. Rather, Fortier teaches an endoscope device (non-rigid) (100) comprising a tiltable control element for providing deflection movement by a transmission wire (Figs.5, 26 and 29), the control element including a wire guide for guiding wire (Fig.25), the wire arranged at the control element on the wire guide for realizing the deflection movement (Fig.26), and a wire tensioning body (Fig.26) in which a proximal end of the wire is anchored and which is movable 
Therefore, the claims are allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795